Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 10, 15, 20-23, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pedrizzetti et al. (US 20080269611 A1, published October 30, 2008).
Regarding claim 1, Pedrizzetti teaches an ultrasonic blood flow parameter displaying method (see Fig. 1), comprising: 
Obtaining an ultrasonic signal from a scan target through a probe (Fig. 5; see pg. 5, col. 2, para. 0057 – “The transducer 14 may be handheld, such as for positioning on a patients skin near an acoustic window. In other embodiments, the transducer 14 is sized and shaped for use inside a patient, such as on a transesphogeal probe or a catheter for imaging the heart. Receive signals are generated in response to ultrasound energy (echoes) impinging on the elements of the transducer.”); 
Obtaining blood flow velocity directions in the scan target according to the ultrasonic signal (see pg. 2, col. 2, para. 0026 – “The flow velocity is the distance traveled by the fluid between the two images divided by the time interval.”); 
Extracting multiple blood flow velocity directions (see pg. 4, col. 1, para. 0042 – “Trajectories indicate a history of the path, such as by a vector indicating the direction and magnitude of flow from a particular point.”); 
Quantifying a dispersion of the extracted multiple blood flow velocity directions (see pg. 3, col. 2, para. 0035 – “Other techniques to represent the unsteady or pulsatile contributions in the flow field may be used. Such unsteadiness measures include, but are not limited to, the deviation from the average, the variance within the heartbeat…”); AND 
Displaying a quantification result of the dispersion (Fig. 1; see pg. 5, col. 1, para. 0054 – “In act 46, the characteristic of the vortex is output. The output is to memory or displayed to the user. For example, one or more characteristics of each vortex are output as text on, over, or adjacent to the image generated in act 40. The vortex may be highlighted or a vortex indication overlaid on the image based on the characteristics. For example, different color mapping, shading, or a graphic highlight the vortex relative to other locations in the image is provided.”).
Regarding claim 2, Pedrizzetti teaches wherein obtaining the blood flow velocity directions in the scan target according to the ultrasonic signal comprises: 
Obtaining blood flow velocity vectors in the scan target according to the ultrasonic signal, wherein the blood flow velocity vectors comprise a blood flow velocity value and a blood flow velocity direction (see pg. 4, col. 1, para. 0042 – “Trajectories indicate a history of the path, such as by a vector indicating the direction and magnitude of flow from a particular point.”).


Obtaining an ultrasonic image of at least a portion of the scan target according to the ultrasonic signal (see pg. 2, col. 2, para. 0029 – “The velocity vector at points in the analyzed spatial domain is provided for a given instant in time or for a frame.”); 
Displaying the ultrasonic image (Fig. 2; see pg. 3, col. 1, para. 0029 – “The computed Velocity vectors are superimposed over the B-mode images…”); AND 
Obtaining a sampling box on the ultrasonic image; wherein extracting the multiple blood flow velocity directions comprises extracting multiple blood flow velocity directions associated with the sampling box (see pg. 2, col. 1, para. 0021 – “In act 30, flow is determined for a plurality of locations. Flow values are detected for each of the plurality of locations. The locations are for full or sparse sampling of a two or three-dimensional region. For example, flow is determined for one or more two-dimensional scan regions or a region of interest, such as associated with a color or Doppler box.”).
Regarding claim 4, Pedrizzetti teaches wherein the multiple blood flow velocity directions comprises at least one of: 
Blood flow velocity directions at multiple positions at a same time (see pg. 2, col. 1, para. 0023 – “Flow values over multiple cycles may be combined or averaged, such as averaging flow values representing a same time relative to the repeating heart cycle.”); and 
Multiple blood flow velocity directions at a same position at different times (see pg. 2, col. 1, para. 0023 – “The flow is determined over a period. Different flow values for a given spatial location are determined for different times.”). 


Regarding claim 10, Pedrizzetti teaches wherein displaying the quantification result of the dispersion comprises: displaying the quantification result of the dispersion by text (see pg. 5, col. 1, para. 0053 – “In act 46, the characteristic of the vortex is output. The output is to memory or displayed to the user. For example, one or more characteristics of each vortex are output as text on, over, or adjacent to the image generated in act 40.”). 
Regarding claim 15, Pedrizzetti teaches wherein the extracted multiple blood flow velocity directions comprises at least one of: 
At least a portion of blood flow velocity directions associated with positions in the sampling box at a same time (see pg. 2, col. 1, para. 0023 – “Flow values over multiple cycles may be combined or averaged, such as averaging flow values representing a same time relative to the repeating heart cycle.”); and 
At least a portion of blood flow velocity directions associated with times in the sampling box (see pg. 2, col. 1, para. 0023 – “Different flow values for a given spatial location are determined for different times. For example, flow is determined over at least a portion of a heart cycle. Such as detecting the flow values for at least an entire heart cycle.”).
Regarding claim 20, Pedrizzetti teaches wherein the extracted multiple blood flow velocity directions comprise: 
Multiple blood flow velocity directions corresponding to any phases in a same cardiac cycle (see pg. 2, col. 1, para. 0023 – “The flow is determined over a period. Different flow values for 
Multiple blood flow velocity directions corresponding a same phase in different cardiac cycles (see pg. 2, col. 1, para. 0023 – “Flow values over multiple cycles may be combined or averaged, such as averaging flow values representing a same time relative to the repeating heart cycle.”).
Regarding claim 21, Pedrizzetti teaches an ultrasonic imaging system (see Fig. 5), comprising: 
A probe configured to transmit an ultrasonic beam to a scan target (Fig. 5; see pg. 5, col. 2, para. 0057 – “The transducer 14 may be handheld, such as for positioning on a patients skin near an acoustic window. In other embodiments, the transducer 14 is sized and shaped for use inside a patient, such as on a transesphogeal probe or a catheter for imaging the heart.); 
A receiving circuit and a beam-former configured to receive an echo signal of the ultrasonic beam and perform a beam-forming on the echo signal to obtain an ultrasonic signal (see Fig. 5, receive beamformer 16; see pg. 5, col. 2, para. 0058 – “The receive beam former 16 applies relative delays, phases, and/or apodization to form one or more receive beams in response to each transmission.”);
 An image processor configured to obtain blood flow velocity directions in the scan target according to the ultrasonic signal (Fig. 5, processor 18; pg. 5, col. 2, para. 0061 – “The image processor 18 is a B-mode detector, Doppler detector…for detecting and processing information for display from beam formed ultrasound samples.”; Fig. 2; see pg. 3, col. 1, para. 0029 – “The computed Velocity vectors are superimposed over the B-mode images…”), 
Extract multiple blood flow velocity directions and quantify a dispersion of the extracted multiple blood flow velocity directions (see pg. 3, col. 2, para. 0035 – “Other techniques 
A display configured to display a quantification result of the dispersion (Fig. 1; see pg. 5, col. 1, para. 0054 – “In act 46, the characteristic of the vortex is output. The output is to memory or displayed to the user. For example, one or more characteristics of each vortex are output as text on, over, or adjacent to the image generated in act 40. The vortex may be highlighted or a vortex indication overlaid on the image based on the characteristics. For example, different color mapping, shading, or a graphic highlight the vortex relative to other locations in the image is provided.”).
Regarding claim 22, Pedrizzetti teaches wherein the image processor is further configured to obtain blood flow velocity vectors in the scan target according to the ultrasonic signal, 
Wherein the blood flow velocity vectors comprises a blood flow velocity value and a blood flow velocity direction (see pg. 4, col. 1, para. 0042 – “Trajectories indicate a history of the path, such as by a vector indicating the direction and magnitude of flow from a particular point.”).
Regarding claim 23, Pedrizzetti teaches wherein, the image processor is further configured to obtain an ultrasonic image of at least a portion of the scan target according to the ultrasonic signal, 
Obtaining a sampling box on the ultrasonic image, and extract multiple blood flow velocity directions associated with the sampling box (see pg. 2, col. 1, para. 0021 – “In act 30, flow is determined for a plurality of locations. Flow values are detected for each of the plurality of locations. The locations are for full or sparse sampling of a two or three-dimensional region. For example, flow is determined for one or more two-dimensional scan regions or a region of interest, such as associated with a color or Doppler box.”); AND 
The display is further configure to display the ultrasonic image (Fig. 2; see pg. 3, col. 1, para. 0029 – “The computed Velocity vectors are superimposed over the B-mode images…”).
Regarding claim 26, Pedrizzetti teaches wherein the quantification result of the dispersion is displayed on the display in: Displaying the quantification result of the dispersion by text (see pg. 5, col. 1, para. 0053 – “In act 46, the characteristic of the vortex is output. The output is to memory or displayed to the user. For example, one or more characteristics of each vortex are output as text on, over, or adjacent to the image generated in act 40.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrizzetti in view of Pelissier et al. (US 20110196237 A1, published August 11, 2011), hereinafter referred to as Pelissier.
Regarding claim 6, Pedrizzetti teaches quantifying the dispersion of the extracted multiple blood flow velocity directions, as disclosed in claim 5 above. 
Pedrizzetti does not explicitly teach wherein calculating the angle difference extremum of the multiple blood flow velocity directions comprises calculating an angle difference between any two angles; AND obtaining a maximum or a minimum of the angle difference. 
Whereas, Pelissier, in the same field of endeavor, teaches wherein calculating the angle difference extremum of the multiple blood flow velocity directions comprises: 
Calculating an angle difference between any two angles (see pg. 6, col. 1, para. 0080 – “A controller may be configured to determine a display attribute for a vector-marker based on an difference between the time associated with the vector Doppler information corresponding to the vector marker and another time. For example, a controller may be configured to determine a difference between a time  stamp, counter value, memory location or the like associated with a true velocity angle and magnitude pair, and a current like indicia (e.g., the current time), and to determine a display attribute for a vector-marker corresponding to the pair based on the difference.”); AND
Obtaining a maximum or a minimum of the angle difference (see pg. 9, col. 2, para. 0118 – “A signal analysis function may identify patterns in signals indicative of blood flow velocity, cardiac activity and/or respiratory activity. The patterns identified may be characteristic of moments in the cardiac or respiratory cycles corresponding to particular cyclical blood flow characteristics. The timing of the occurrences of such characteristic patterns may be output 
Furthermore, regarding claim 19, Pelissier teaches before displaying the quantification result of the dispersion, further comprising: 
Recording a change of the quantification result of the dispersion over time (see pg. 14, col. 2, para. 0187-0188 – “…blood flow velocity magnitude variability (e.g., moving window range, standard deviation, variance, etc.) vs. time graphs; blood flow velocity angle variability (e.g., moving window range, standard deviation, variance, etc.) vs. time graphs…”; Fig. 4; pg. 5, col. 1, para. 0069 – “Display 40 also comprises a numeric representation 43 of scalar blood flow characteristics determined from the vector blood flow measurements, namely the magnitude and angle of the true Velocity of the measured blood flow.”); 
Wherein displaying the quantification result of the dispersion comprises: displaying the change of the quantification result of the dispersion over time to generate a dispersion change diagram (see Fig. 13, display 148) associated with the sampling box (pg. 2, col. 1, para. 0019 – “…displaying a vector-marker corresponding to the true velocity vector on the ultrasound image at a location corresponding to the sample volume.”).
Furthermore, regarding claim 29, Pelissier teaches wherein a change of the quantification result of the dispersion over time is displayed on a display interface of the display to generate a dispersion change diagram associated with the sampling box (see pg. 14, col. 2, para. 0187-0188 – “…blood flow velocity magnitude variability (e.g., moving window range, standard deviation, variance, etc.) vs. time graphs; blood flow velocity angle variability (e.g., moving window range, standard deviation, variance, etc.) vs. time graphs…”; Fig. 4; pg. 5, col. 1, para. 0069 – “Display 40 also comprises a numeric representation 43 of scalar blood flow characteristics determined from the vector blood flow measurements, namely the magnitude and angle of the true Velocity of the measured blood flow.”; pg. 2, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified quantifying the dispersion of the extracted multiple blood flow velocity directions, as disclosed in Pedrizzetti, by calculating a velocity angle difference extremum at two different times, as disclosed in Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to display and mark differences in the degrees of variability amount the velocity angle measurements, and to enable users to more easily identify and characterize blood flow turbulence conditions in the region of interest, as taught in Pelissier (see pg. 10, col. 1, para. 0125-0127).

Claims 7-9, 11, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrizzetti in view of Kim (US 20130172748 A1, published July 4, 2013), hereinafter referred to as Kim.
Regarding claim 7, Pedrizzetti teaches wherein obtaining the ultrasonic signal from the scan target through the probe and obtaining the blood flow velocity vectors in the scan target according to the ultrasonic signal, as disclosed in claim 2. 
Pedrizzetti does not explicitly teach teaches a method that comprises obtaining ultrasonic signals in multiple different angles from the scan target by the probe (Fig. 3, ultrasound probe 310; Fig. 7 – an example of transducer array elements 311 transmitting and receiving signals in different directions (Tx and Rx)),
Wherein the ultrasonic signals in the multiple different angles are in different receiving angles OR different transmitting angles; 
Storing the ultrasonic signals in different angles as at least two groups of data frame sets associated with the angles;
Calculating a blood flow velocity component corresponding to each group of data frame set according to the data frame set belonging to different angles to obtain at least two blood flow velocity components associated with the angles; AND 
Synthesizing the at least two blood flow velocity components to obtain the blood flow velocity vector.
Whereas, Kim, in the same field of endeavor, expressly teaches a method that comprises obtaining ultrasonic signals in multiple different angles from the scan target by the probe (Fig. 3, ultrasound probe 310; Fig. 7 – an example of transducer array elements 311 transmitting and receiving signals in different directions (Tx and Rx)),
Wherein the ultrasonic signals in the multiple different angles are in different receiving angles OR different transmitting angles (see pg. 6, para. 0073 – “…                                
                                    
                                        
                                            θ
                                        
                                        
                                            T
                                        
                                    
                                
                             represents an angle between the ultrasound signals (i.e., transmission beam) and the blood flow, and                                 
                                    
                                        
                                            θ
                                        
                                        
                                            R
                                        
                                    
                                
                             represents an angle between the ultrasound echo signals (i.e., reception beam) and the blood flow.”); 
Storing the ultrasonic signals in different angles as at least two groups of data frame sets associated with the angles (pg. 7, col. 1, para. 0089 – “The storage unit 140 may additionally store the vector information formed by the processing unit 130.”; Figs. 1 and 3; see pg. 4, col. 1, para. 0049 – “The sampling data S, may be stored in a storage unit 140. The receiving section 330 may be further configured to detect pixels corresponding to the sampling databased on positions of the elements 311 and positions (orientation) of pixels of the ultrasound image UI with respect to the elements 311.”); 
Calculating a blood flow velocity component corresponding to each group of data frame set according to the data frame set belonging to different angles to obtain at least two blood flow velocity components associated with the angles (Fig. 16 – equations used to determine x and y components based on transmission and reception angles; Equations 1-6); AND 
Synthesizing the at least two blood flow velocity components to obtain the blood flow velocity vector (Fig. 17, vector Doppler image VDI based on vector information calculated using Equations 1-6 in processing unit 130). 
Furthermore, regarding claim 8, Kim further teaches wherein obtaining the ultrasonic signal from the scan target by the probe comprises: 
Transmitting plane ultrasonic beams in different transmitting angles to the scan target through the probe (Fig. 3; see pg. 2, col. 1, para. 0028 – “The ultrasound probe 310 may be configured to transmit the ultrasound signals to the living body. The ultrasound signals transmitted from the ultrasound probe 310 may be plane wave signals…”); AND
Receiving echoes of the plane ultrasonic beams to obtain plane ultrasonic signals in different transmitting angles which are used for calculating the blood flow velocity vector (Fig. 3; see pg. 3, col. 2, para. 0045 – “The receiving section 330 may be further configured to perform the analog-digital conversion upon the Doppler mode reception signals provided from the ultrasound probe 310 to form sampling data (hereinafter referred to as “Doppler mode sampling data”).”; Fig. 1; see pg. 6, col. 1, para. 0068 – “The processing unit 130 may be configured to form vector information based on the Doppler mode ultrasound data provided from the ultrasound data acquiring unit 120…”).
Furthermore, regarding claim 9, Kim further teaches wherein obtaining the ultrasonic signal from the scan target by the probe comprises: 
Transmitting a focused ultrasonic beam to the scan target through the probe (see pg. 2, col. 1, para. 0028 – “The ultrasound signals transmitted from the ultrasound probe 310 may be…focused signals that the ultrasound signals are focused at the focusing point.”); AND 
Receiving an echo of the focused ultrasonic beam to obtain a focused ultrasonic signal which is used for obtaining the ultrasonic image (see pg. 3, col. 2,para. 0043 – “The receiving section 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified obtaining the ultrasonic signal from the scan target through the probe and obtaining the blood flow velocity vectors in the scan target, as disclosed in Pedrizzetti, by obtaining ultrasonic signals in multiple different angles and obtaining blood flow velocity vector using at least two velocity components associated with the angles, as disclosed in Kim. One of ordinary skill in the art would have been motivated to make this modification in order for the user to map and display the vector information of the region of interest to colors by combining the B-mode and vector Doppler images, as taught in Kim (see pg. 7, col. 2, para. 0083). 
Regarding claim 11, Pedrizzetti further teaches wherein displaying the quantification result of the dispersion comprises: 
Obtaining an ultrasonic image of at least a portion of the scan target according to the ultrasonic signal (Fig. 2 – B-mode images of the heart at different times; see pg. 1, col. 1, para. 0015 – “…example ultrasound images of the left ventricle at different times during filling…”); AND
Displaying the ultrasonic image (Fig. 5, display 20; Fig. 3; see pg. 3 – “…velocity field inside the left ventricle at two instants during one heartbeat. The computed velocity vectors are superimposed over the B-mode images…”).
Pedrizzetti does not explicitly teach generating a particle block, wherein a coded color of the particle block is associated with the quantification result of the dispersion of the blood flow velocity directions in a specific region; AND displaying the particle block with the coded color at a specific region in the ultrasonic image. 
Whereas, Kim, in the same field of endeavor, teaches: 
Generating a particle block, wherein a coded color of the particle block is associated with the quantification result of the dispersion of the blood flow velocity directions in a specific region (see pg. 2, col. 1, para. 0025 – “The first region of interest ROI may include a color box for obtaining a Doppler mode image. The Doppler mode image may include a vector Doppler image corresponding to motion (i.e., Velocity and direction) of a target object.”; see pg. 7, col. 1, para. 0083 – “The user interface GUI may be an interface mapping the vector information corresponding to the motion (i.e., velocity and direction) of the target object to colors.”); AND 
Displaying the particle block with the coded color at a specific region in the ultrasonic image (see pg. 2, col. 1, para. 0025 – “The first region of interest ROI may include a color box for obtaining a Doppler mode image. The Doppler mode image may include a vector Doppler image corresponding to motion (i.e., velocity and direction) of a target object.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified obtaining and displaying the ultrasound image, as disclosed in Pedrizzetti, by including generating and displaying the color box associated with the region of interest, as disclosed in Kim. One of ordinary skill in the art would have been motivated to make this modification in order for the user to visually determine the overall flow velocity and direction of the blood vessel, as taught in Kim (see pg. 2, col. 1, para. 0025-0026).
Regarding claim 16, Kim teaches a method further comprising: 
Obtaining an adjustment signal to the sampling box inputted by an user (see pg. 6, col. 1, para. 0067 – “The processing unit 130 may be configured to set the first region of interest ROI on the brightness mode image BI based on the input information (i.e., first input information) provided from the user input unit 110…”; see pg. 2, col. 1, para. 0025 – “The first region of interest ROI may include a color box for obtaining a Doppler mode image. The Doppler mode image may include a vector Doppler image corresponding to motion (i.e., Velocity and direction) of a target object.”); 
Determining a redefined sampling box according to the adjustment signal (see pg. 6, col. 1, para. 0067 – “The processing unit 130 may be configured to set the first region of interest ROI on the brightness mode image BI based on the input information (i.e., first input information) provided from the user input unit 110…”); AND
Extracting multiple blood flow velocity directions associated with the redefined sampling box (see pg. 6, col. 1, para. 0068 – “The processing unit 130 may be configured to form vector information based on the Doppler mode ultrasound data provided from the ultrasound data acquiring unit 120…”). 
Kim does not explicitly teach displaying the changed quantification result of the dispersion.
Whereas, Pedrizzetti further teaches changing the displayed quantification result of the dispersion as the sampling box is redefined (Fig. 1; see pg. 5, col. 1, para. 0054 – “In act 46, the characteristic of the vortex is output. The output is to memory or displayed to the user. For example, one or more characteristics of each vortex are output as text on, over, or adjacent to the image generated in act 40. The vortex may be highlighted or a vortex indication overlaid on the image based on the characteristics. For example, different color mapping, shading, or a graphic highlight the vortex relative to other locations in the image is provided.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified adjusting the signal to the color box inputted by having the user set the region of interest, as disclosed in Kim, by also displaying the changed dispersion quantification result, as disclosed in Pedrizzetti. One of ordinary skill in the art would have been motivated to make this modification in order for the user to visually determine the changed flow velocity and direction of the blood in the heart at different times and different regions of interest, as taught in Pedrizzetti (see Abstract). 
Regarding claim 27, Pedrizzetti further teaches wherein the image processor is configured to: 
Obtain an ultrasonic image of at least a portion of the scan target according to the ultrasonic signal (Fig. 2 – B-mode images of the heart at different times; see pg. 1, col. 1, para. 0015 – “…example ultrasound images of the left ventricle at different times during filling…”); AND
Display the ultrasonic image using the display (Fig. 5, display 20; Fig. 3; see pg. 3 – “…velocity field inside the left ventricle at two instants during one heartbeat. The computed velocity vectors are superimposed over the B-mode images…”).
Pedrizzetti does not explicitly teach generate a particle block, wherein a coded color of the particle block is associated with the quantification result of the dispersion of the blood flow velocity directions in a specific region, AND display the particle block with the coded color at a specific region in the ultrasonic image using the display.
	Whereas, Kim, in the same field of endeavor, teaches: 
Generate a particle block, wherein a coded color of the particle block is associated with the quantification result of the dispersion of the blood flow velocity directions in a specific region (see pg. 2, col. 1, para. 0025 – “The first region of interest ROI may include a color box for obtaining a Doppler mode image. The Doppler mode image may include a vector Doppler image corresponding to motion (i.e., Velocity and direction) of a target object.”; see pg. 7, col. 1, para. 0083 – “The user interface GUI may be an interface mapping the vector information corresponding to the motion (i.e., velocity and direction) of the target object to colors.”), AND 
Display the particle block with the coded color at a specific region in the ultrasonic image using the display (see pg. 2, col. 1, para. 0025 – “The first region of interest ROI may include a color box for obtaining a Doppler mode image. The Doppler mode image may include a vector Doppler image corresponding to motion (i.e., velocity and direction) of a target object.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified obtaining and displaying the ultrasound image, as disclosed in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 20160249883 A1, published September 1, 2016) disclosed an ultrasound imaging apparatus transmitting and receiving ultrasound signals from a region of interest of an object to calculate and display the strain and shear modulus images, and to measure the stress applied to the tissue.  
Lee et al. (US 20160157829 A1, published June 9, 2016) discloses a medical imaging apparatus that receives user input for moving the location of the sample volume, and displays the Doppler image and updates the ultrasound image.
Srinivasan (US 20090069675 A1, published March 12, 2009) discloses an ultrasound imaging system where the steering angle may be set as a function of region based on the vessel orientation and maximum velocity of the blood flow. 
Duffy (US 9451933 B2, published September 27, 2016) discloses an ultrasound imaging system that can automatically adjust the sample volume location based on a characteristic represented in the first ultrasound echo signals.
Zheng et al. (US 9330461 B2, published May 3, 2016) discloses an image-based method for measuring elasticity of tissues, including ultrasound imaging, by calculating the elastic modulus of the regions of interest in each image. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793